REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record discusses aspects of the claimed invention, however the prior art of record fails to teach the all of features claimed. The closest prior art of record, Peterson (20120108320), discusses a device presenting a video game, that device obtaining a fingerprint or watermark from media content being presented concurrently by a television or other media player and subsequently enhancing the video game upon the detection of said fingerprint or watermark. In contrast, independent claims 2, 10 and 18 of the invention recite detecting, by a machine, an occurrence of an event within an interactive videogame, wherein detecting the occurrence of the event within the interactive videogame comprises detecting multiple matches each between a respective reference identifier of the interactive video game ("reference identifier) and a respective identifier established from presentation by a device of the interactive videogame ("established identifier"), wherein detecting the multiple matches includes detecting that a first reference identifier matches a second established identifier and detecting that a third reference identifier matches a fourth established identifier, and wherein each identifier is selected from the group consisting of a fingerprint generated from the interactive videogame and a watermark extracted from the interactive videogame; and responsive to at least detecting the occurrence of the event within the interactive videogame, causing presentation of a notification that references the occurrence of the event. Furthermore, prior art of record Ye (20120108320 A1) and Willis (20060135232 A1) discuss aspects of the invention however they fall short of teaching every feature of the claims, whether alone or in combination with Peterson. The novel steps of the Instant Application thus distinguish the invention over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177